                                                                       Case 2:16-cv-00347-GMN-DJA Document 81 Filed 04/30/20 Page 1 of 3




                                                             1   DARREN T. BRENNER, ESQ.
                                                                 Nevada Bar No. 8386
                                                             2   HOLLY E. WALKER, ESQ.
                                                                 Nevada Bar No. 14295
                                                             3   AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                             4   Las Vegas, Nevada 89134
                                                                 Telephone: (702) 634-5000
                                                             5   Facsimile: (702) 380-8572
                                                                 Email: darren.brenner@akerman.com
                                                             6   Email: holly.walker@akerman.com
                                                             7   Attorneys for plaintiff and counter-defendant
                                                                 Bank of America, N.A., successor by merger to
                                                             8   BAC Home Loans Servicing, LP fka
                                                                 Countrywide Home Loans Servicing LP
                                                             9

                                                            10                               UNITED STATES DISTRICT COURT
                                                                                                    DISTRICT OF NEVADA
                                                            11
              1635 VILLAGE CENTER CIRCLE, SUITE 200
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12   BANK OF AMERICA, N.A., SUCCESSOR BY                  Case No.:   2:16-cv-00347-GMN-DJA
                      LAS VEGAS, NEVADA 89134




                                                                 MERGER TO BAC HOME LOANS
AKERMAN LLP




                                                            13   SERVICING, LP FKA COUNTRYWIDE
                                                                 HOME LOANS SERVICING, LP,                            STIPULATION AND ORDER DISMISSING
                                                            14                                                        CLAIMS AGAINST THE WILLOWS
                                                                                             Plaintiff,               HOMEOWNERS' ASSOCIATION
                                                            15   vs.

                                                            16   THE WILLOWS HOMEOWNERS'
                                                                 ASSOCIATION AKA THE WILLOWS HOA;
                                                            17   PREMIER ONE HOLDINGS, INC.; WEISUN
                                                                 PROPERTY, INC.; and ABSOLUTE
                                                            18   COLLECTION SERVICES, LLC,

                                                            19                               Defendants.

                                                            20   PREMIER ONE HOLDINGS, INC.; WEISUN
                                                                 PROPERTY, INC.,
                                                            21
                                                                                             Counterclaimants,
                                                            22
                                                                 vs.
                                                            23
                                                                 BANK OF AMERICA, N.A., successor by
                                                            24   merger to BAC HOME LOANS SERVICING,
                                                                 LP FKA COUNTRYWIDE HOME LOANS,
                                                            25
                                                                                             Counter-defendant.
                                                            26

                                                            27

                                                            28   ///
                                                                                                                  1
                                                                 52177371;1
                                                                      Case 2:16-cv-00347-GMN-DJA Document 81 Filed 04/30/20 Page 2 of 3



                                                             1
                                                             21                Plaintiff and counter-defendant Bank of America, N.A., successor by merger to BAC Home
                                                             32   Loans Servicing, LP f/k/a Countrywide Home Loans Servicing, LP (BANA) and defendant The
                                                             4
                                                             53   Willows Homeowners' Association stipulate as follows:
                                                             6
                                                             74                1.    This matter relates to real property located at 785 Crest Valley Place, Henderson,
                                                             8
                                                              5   Nevada 89011, APN 178-03-513-055 (the property).
                                                             9
                                                            106                2.    BANA is the beneficiary of record of a deed of trust recorded against the property
                                                            11
                                                            127   with the Clark County Recorder on August 28, 2008, as Instrument No. 20080828-0000181 (the
                                                            13
                                                            148   deed of trust), executed by Michael A. Britain, Barbara J. Britain and Tracy L. Baker.
                                                            15
                                                              9                3.    On September 23, 2013, the Willows recorded a trustee's deed upon sale with the
                                                            16
                                                            17
                                                            10    Clark County Recorder, as Instrument No. 201309230001926 (the HOA foreclosure deed),
                                                            18
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                                                            19    reflecting that defendant Premier One Holdings, Inc. acquired the property at a foreclosure sale of
                                                            20
                      LAS VEGAS, NEVADA 89134




                                                            12
                                                            21    the property held on September 17, 2013 (the HOA foreclosure sale).
AKERMAN LLP




                                                            22
                                                            13                 4.    On February 19, 2016, BANA initiated a quiet title action related to the property in
                                                            23
                                                            24
                                                            14    the United States District Court for the District of Nevada, Case No. 2:16-cv-00347-GMN-DJA (the
                                                            25
                                                            15
                                                            26    quiet title action).
                                                            27
                                                            16
                                                            28                 5.    BANA and the Willows have entered into a confidential settlement agreement in

                                                            17    which they have settled all claims between them in this case.

                                                            18                 6.    Among other things in the settlement agreement, the Willows agrees it no longer has

                                                            19    an interest in the property for purposes of the quiet title action vis a vis the deed of trust. This

                                                            20    disclaimer of interest does not apply to the continuing encumbrance of the Willows' declaration of

                                                            21    covenants, conditions and restrictions, any governing documents adopted thereunder, easements,

                                                            22    servitudes, or other interests on the property. The Willows agrees it will take no position in this

                                                            23    action or in any subsequent action regarding whether the deed of trust survived the HOA foreclosure

                                                            24    sale.        The parties agree that as between BANA and the Willows, the deed of trust was not

                                                            25    extinguished by the HOA foreclosure sale.

                                                            26                 7.    Among other things in the agreement, BANA and the Willows agree that BANA does

                                                            27    not waive its right to seek relief against the non-settling parties, including but not limited to Premier,

                                                            28    defendant Weisun Property, Inc. or defendant Absolute Collection Services, LLC related to its
                                                                                                                     2
                                                                  52177371;1
                                                                      Case 2:16-cv-00347-GMN-DJA Document 81 Filed 04/30/20 Page 3 of 3



                                                             1
                                                             21   remaining claims in the quiet title action. BANA does not admit the deed of trust was extinguished,
                                                             32   and any consideration exchanged in exchange for the dismissal of the claims against the Willows is
                                                             4
                                                             53   not intended to be compensation for any loss of the deed of trust, but instead compensates for fees
                                                             6
                                                             74   and costs BANA incurred litigating the propriety and effect of the Willows' sale and related conduct.
                                                             8
                                                              5                8.    BANA and the Willows further stipulate and agree all claims between them are
                                                             9
                                                            106   dismissed with prejudice, with each party to bear its own attorney's fees and costs.
                                                            11
                                                            127                DATED: April 28, 2020.
                                                            13
                                                            148
                                                            15     AKERMAN LLP                                         BOYACK ORME & ANTHONY
                                                              9
                                                            16
                                                            17
                                                            10
                                                            18     /s/ Holly E. Walker, Esq.                           /s/ Christopher B. Anthony, Esq.
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                                                            19     DARREN T. BRENNER, ESQ.                             EDWARD D. BOYACK, ESQ.
                                                            20     Nevada Bar No. 8386                                 Nevada Bar No. 5229
                      LAS VEGAS, NEVADA 89134




                                                            12
                                                            21     HOLLY E. WALKER, ESQ.                               CHRISTOPHER B. ANTHONY, ESQ.
AKERMAN LLP




                                                            22     Nevada Bar No. 14295                                Nevada Bar No. 9748
                                                            13     1635 Village Center Circle, Suite 200
                                                            23                                                         7432 W. Sahara Avenue, Suite 101
                                                            24
                                                            14     Las Vegas, Nevada 89134                             Las Vegas, Nevada 89117
                                                            25
                                                            15
                                                            26     Attorneys for plaintiff and counter-defendant Attorneys for defendant                 the   Willows
                                                            27     Bank of America, N.A., successor by merger to Homeowners' Association
                                                            16
                                                            28     BAC Home Loans Servicing, LP f/k/a
                                                                   Countrywide Home Loans Servicing, LP
                                                            17

                                                            18
                                                                                                               IT IS SO ORDERED.
                                                            19

                                                            20                                                 _________________________________________
                                                                                                               Gloria M. Navarro, District Judge
                                                            21                                                 UNITED STATES DISTRICT COURT
                                                            22                                                 Case No.:    2:16-cv-00347-GMN-DJA

                                                            23
                                                                                                               DATED this ____
                                                                                                                           30 day of April, 2020.
                                                            24

                                                            25

                                                            26

                                                            27

                                                            28
                                                                                                                   3
                                                                  52177371;1
